DETAILED ACTION
This office action is in response to the amendment filed December 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-46 are canceled.
	Claims 47, 50, and 52-73 are as previously presented.
	Claims 48, 49, and 51 are currently amended.
	Therefore, claims 47-73 are currently pending.

Response to Amendment
In response to the filed amendment (and agreed upon examiner’s amendment), all rejections under 35 U.S.C. 112 are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael McCandlish on December 30, 2021.
The application has been amended as follows: 
IN THE CLAIMS
48. The measuring system according to claim 47, wherein in the test phase, the measuring system also assumes a second test mode, besides the first test mode and the third test mode, wherein in the second test mode: 
- the digital signal generating unit (DSO) generates the first digital signal (S1), 
- the driver stage converts the first digital signal (DSI) of the digital signal generating unit (DSO) into the second analogue signal (S2), [[,]] 
- an analogue channel simulation unit (ACS) generates a third analogue test signal (S3t) based on the second analogue signal (S2), 
- the analogue multiplexer (AMX) forwards the third analogue test signal (S3t) as the fourth analogue signal (S4), 
- the analogue input circuit (AS) converts the fourth analogue signal (S4) into the fifth digital signal (S5), 
- the digital multiplexer (DMX) forwards the fifth digital signal (S5) as the sixth digital signal (S6), 
- the digital input circuit (DSI) receives the sixth digital signal (S6) and generates the seventh response signal (S7), and 
- the seventh response signal (S7) is used as a test result or to form a result of a check performed by the measuring system in the second test mode.
END AMENDMENT
Allowable Subject Matter
Claims 47-73 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688